Citation Nr: 1628143	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-03 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for diabetes mellitus.

(The issue of whether an overpayment of Department of Veterans Affairs dependency benefits in the calculated amount of $4,504 was properly created is the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to August 1970, including service in the Republic of Vietnam from September 1969 to July 1970.  The appellant subsequently served in the Texas Army National Guard. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which determined that new and material evidence had not been received to reopen a previously denied claim of service connection for diabetes mellitus.

In connection with his appeal, the Veteran requested and was scheduled for a Board hearing at the RO, to be held in April 2010.  Although he was notified of the time and date of the hearing by mail, he failed to appear for the hearing and neither furnished an explanation for his failure to appear nor requested a postponement or another hearing.  Pursuant to 38 C.F.R. § 20.702(d) (2015), when an appellant fails to appear for a scheduled hearing and has not requested a postponement, the case will then be processed as though the request for a hearing had been withdrawn.

The Board remanded this matter in July 2010 for additional development, which has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The Board denied service connection for diabetes mellitus in May 2008; Board decisions are final.

2. Since the May 2008 Board decision, there is no new evidence that is material to the claim, namely, no evidence of a current disability or diagnosis of diabetes mellitus.


CONCLUSIONS OF LAW

1. The May 2008 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.200, 20.1100, 20.1104 (2015).

2. New and material evidence has not been received to reopen a claim for service connection for a diabetes mellitus.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The duty to notify was satisfied by way of letters sent to the Veteran in June 2009 and January 2011 that fully addressed all notice elements.  The claims were readjudicated in a November 2013 supplemental statement of the case.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran has not indicated that he has been prejudiced in the timing of the provided notice letters. 

The duty to assist has also been satisfied.  The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to the July 2010 remand order, the Veteran was provided an additional notice letter informing him of the reasons his claim for service connection for diabetes mellitus was denied in May 2008.  Thus, the development ordered in the July 2010 Board remand order has been completed.  See Stegall, 11 Vet. App. 268.

VA has not provided the appellant with a VA examination or obtained a medical opinion in this matter.  VA is not obligated to provide an examination or obtain an opinion since the Veteran has not brought forth new and material evidence to reopen his claim.  38 C.F.R. § 3.159(c)(4)(iii) states that paragraph (c)(4) applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

II. New and Material Evidence

In May 2008, the Board denied service connection for diabetes mellitus because there was no evidence of a current diagnosis of diabetes mellitus.  Decisions of the Board are final as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  To reopen a claim for consideration on the merits, the Veteran must submit for review "new and material evidence."  38 U.S.C.A. § 5108. 

"New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id. 

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  If new and material evidence is submitted, the claim will be reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Since May 2008, the Veteran has submitted lay statements.  However, his statements include assertions that are cumulative of the evidence considered at the time of the May 2008 Board decision.  Specifically, he indicates that he has diabetes mellitus due to Agent Orange exposure during service.  The Board considered his statements in May 2008; thus, his lay statements are not material to the claim.  

The Veteran also reported having been treated at VA facilities since May 2008.  Pursuant to the Board remand, updated VA treatment records were obtained; however, these records are also cumulative of the evidence of record at the time of the May 2008 Board decision.  The Board again points out that the claim for service connection for diabetes mellitus was denied in May 2008 because the evidence did not show a current diagnosis of the disability.  The treatment records dated since May 2008 also fail to indicate that the Veteran has had a diagnosis of diabetes mellitus.  Consequently, the newly obtained treatment records are not material to the Veteran's claim.

For the reasons set forth above, none of the evidence added to the record since the May 2008 Board decision, either by itself or in the context of all the evidence, is new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for diabetes mellitus.  Therefore, the service connection claim is not reopened.  Having found that the evidence is not new and material, no further adjudication of the claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence has not been received to reopen the claim for service connection for diabetes mellitus; thus, the appeal is denied.



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


